DETAILED ACTION
1.	Claims 1-5, as originally filed on 07/27/2020, are pending for examination.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 07/27/2020 has been considered by the examiner. An initialed copy is attached.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

4.	Claims 1-5 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claim 1 recites “positive active material particles” in line 1, then recite a singular “positive active material particle” throughout the rest of claim 1. Do the limitations in claim 1 require only one particle to have those features or are a plurality of the positive active material particles required to have the claim recited features? The metes and bounds of claim 1 are not clearly defined from the current language. 


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

5.	Claim 2 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 recites in lines 1-2 that “the positive active material particle contains lithium, a transition metal, and oxygen”. Claim 1 requires that the particles also contain fluorine (F) (see line 2), thus it appears that this feature in claim 2 is broader than claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over CHO et al. (US 2015/0243971 A1; hereinafter ‘CHO’), in view of SUGIURA (US 2016/0028080 A1), further in view of JIN et al. (WO 2015/026080 A1; hereinafter ‘JIN’). For ease of examination, the citations to JIN are to its English text corresponding document: US 2016/0181593 A1. References CHO and JIN are cited on Applicant’s IDS.
	As to independent claim 1, CHO teaches a positive active material including positive active material particles containing lithium, a transition metal, fluorine (F) and oxygen (see para. 0015-0016: LiF is lithium fluoride; para. 0024-0027: lithium transition metal composite oxide core may be a secondary particle in which a plurality of particles are aggregated); wherein the fluorine is provided on a surface of the positive active material particle, the fluorine provided on the surface of the positive active material particle includes a coating material containing LiF, and is provided in the form of a layer or a particle on the surface of the positive active material particle (see para. 0050-0051: coating layer including LiF on at least one portion of the lithium transition metal composite oxide (LTMCO) core; see para. 0055-0057: coating layer may have LiF particles scattered on the surface of the LTMCO core), the transition metal contains 60 mol% or more of nickel (see para. 0059: an amount of nickel with respect to a total amount of transition metals included in the LTMCO core may be 40 wt% or greater); the 4F or NH4HF2 (see para. 0053).
In more detail regarding “60 mol% or more of nickel”, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select the portion of the prior art's range which is within the range of Applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results (see Cho para 0063: when a positive active material includes a large amount of nickel, 40 wt% or greater based on the total amount of transition metals, a lithium secondary battery including the positive active material may maintain high capacity and decrease gas generation to have chemical stability, i.e. improved battery performance). See MPEP 2144.05.
	CHO fails to disclose [1] that fluorine is also provided on an inner portion of the positive active material particle; [2] a content of the fluorine provided in the inner portion of the positive active material particle gradually decreases in at least a part of the inner portion of the positive active material particle; [3] providing fluorine to the particle by dry-mixing with NH-4F or NH4HF2.
	As to differences [1] and [2], SUGIURA, in analogous art of positive active materials including a lithium composite oxide particle containing nickel atoms (see abstract), teaches fluorine in an inner portion of the positive active material particle (see para. 0008-0012), wherein a content of the fluorine provided in the inner portion of the positive active material particle gradually decreases in at least a part of the inner portion of the positive active material particle (see para. 0029-0032: the fluorine atom concentration Fc (at%) at the particle center portion and the fluorine atom concentration Fs (at%) at the surface layer portion have a relationship of Fc < Fs, for example, the fluorine atom concentration decreases from the outermost surface toward the center of the particle in an inclined or stepwise manner; see also para. 0064-0065 & Table 1).
Therefore, in view of the teaching of SUGIURA, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the positive active material taught by CHO by including fluorine in an inner portion of the positive active material particle in a gradually decreased content as taught by SUGIURA to arrive at the claimed invention because CHO suggests, for example, the lithium transition metal composite oxide core is added to a fluoride-based compound (e.g. NH4F = ammonium fluoride) solution to prepare a co-precipitation compound (see CHO para. 0099-0102). SUGIURA teaches that, as a fluorine supply source, a compound containing F, for example lithium fluoride and ammonium fluoride may be used (see SUGIURA para. 0043). Thus, a person of ordinary skill in the art would be motivated to include fluorine within an inner portion of the positive active material particle with a reasonable expectation of success for using the positive active material to obtain a lithium-ion secondary battery having both high durability and excellent input/output characteristics because fluorine compensates for oxygen-deficient portions in the oxide particle (see SUGIURA para. 0076) and would expect such a composition to have similar properties to those claimed, absent the showing of unexpected results.
As to difference [3], JIN, in analogous art of cathode active materials, teaches that dry mixing a precursor containing a lithium metal oxide and a fluorine compound is well-known in the art (see para. 0010-0015; para. 0022: dry mixing may be carried out by, for example, simple mixing or high-energy milling; para. 0048). Even though JIN 
Therefore, in view of the teaching of JIN, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the positive active material taught by CHO and SUGIURA by incorporating the “dry-mixing step” taught by JIN to arrive at the claimed invention because CHO suggests a fluoride-based compound and lithium oxide core that may form a highly dispersive fine powder or are stirred at a constant speed to obtain a co-precipitation compound (see CHO para. 0103-0104; “fine powder” reads on a “dry mixture”). JIN clearly teaches dry-mixing a fluorine coating material with a lithium metal oxide particle to form a fluorine coating on a surface of the cathode active material (see JIN para. 0048). Thus, a person of ordinary skill in the art would be motivated to select the instantly claimed dry-mixing step for the claimed composition with a reasonable expectation of success for generating a stable cathode active material and suppressing collapse of said material’s structure (see JIN para. 0048-0049), and would expect such a composition to have similar properties to those claimed, absent the showing of unexpected results.
CHO teaches the positive active material of claim 1, wherein the positive active material particle contains lithium, a transition metal and oxygen and the positive active material particle contains LiOH and Li2CO3 as surface residual lithium (see CHO para. 0052, 0065: impurities such as Li2CO3 and LiOH). As to the amount of Li2CO3 being smaller than the amount of LiOH, one of ordinary skill in the art could discover the optimum or workable ranges for the amount of each impurity  in the particle based on routine experimentation and the disclosure of CHO.  Burden is shifted to the Applicant to provide evidence that the claimed ranges produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art.  See MPEP 2144.05.
As to claims 3-4, modified CHO teaches the positive active material of claim 1, wherein the transition metal 5further includes at least one of cobalt, manganese, or aluminum (see CHO para. 0024-0026: M2 in Formula 1 is at least one of Co, Mn, Al); wherein a concentration gradient of the transition metal is constant in the inner portion of the positive active material particle (see CHO para. 0060-0063).


8.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over CHO et al. (US 2015/0243971 A1), in view of SUGIURA (US 2016/0028080 A1) and JIN et al. (WO 2015/026080 A1; citations are to US 2016/0181593 A1), as applied to claim 1 above, further in view of MORITA et al. (US 2013/0323596 A1; an IDS document).
CHO, SUGIURA and JIN teach the positive active material of claim 1, but fail to explicitly disclose the “transition metal concentration gradient” recited in claim 5.
MORITA, in analogous art of positive electrode active materials, teaches a transition metal having a gradient concentration in the inner portion of the active material particle (see MORITA para. 0017, 0023, 0030, 0040-0044).
Therefore, in view of the teaching of MORITA, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the positive active material taught by CHO, SUGIURA and JIN by incorporating the metal concentration gradient features taught by MORITA to arrive at the claimed invention because CHO teaches that the lithium transition metal composite oxide core may be prepared by a method widely known in the art (see CHO para. 0099). MORITA clearly teaches methods known in the art that form positive electrode active materials having the metal concentration gradients recited in claims 7-9 (see MORITA para. 0040-0044). Thus, a person of ordinary skill in the art would be motivated to arrive at the claimed metal concentration gradients in the material with a reasonable expectation of success for enhancement of cell characteristics/ reliability and obtaining a positive electrode active material with good capacity retention (see MORITA para. 0045, 0062 and Examples, such as para. 0252) and would expect such a composition to have similar properties to those claimed, absent the showing of unexpected results.


Examiner’s Note
9.	Examiner has cited particular paragraphs or figures in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider .

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These relevant documents are cited on the PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katie L Hammer whose telephone number is (571)270-7342.  The examiner can normally be reached on Monday to Friday: 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KATIE L. HAMMER/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        March 25, 2021